                                        Case 3:19-cv-08179-WHA Document 78 Filed 02/02/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7

                                   8   CARBON CREST LLC,
                                   9                   Plaintiff,                             No. C-19-08179-WHA

                                  10            v.

                                  11   TENCUE PRODUCTIONS, LLC, et al.,                       ORDER DENYING DEFENDANTS'
                                                                                              MOTION FOR SUMMARY
                                  12                   Defendants.
Northern District of California




                                                                                              JUDGMENT
 United States District Court




                                  13

                                  14

                                  15         The motion for summary judgment is DENIED. There are to many genuine issues of

                                  16   material fact. One issue is whether or not, even if we apply Delaware law, the terms of the

                                  17   business advisory agreement were “fair” at the time. Another issue concerns the possible

                                  18   applicability of California’s real estate brokerage law. While the latter is a legal issue, it is a

                                  19   legal issue the Court is not ready to resolve. Subsidiary issues concern whether services to be

                                  20   rendered by the plaintiff fell within the ambit of California’s licensing statute (as opposed to

                                  21   those services performed by a “banking partner” as per the business advisory agreement).

                                  22

                                  23        IT IS SO ORDERED.

                                  24

                                  25   Dated: February 2, 2021

                                  26
                                  27
                                                                                                 WILLIAM ALSUP
                                  28                                                             UNITED STATES DISTRICT JUDGE
